


110 HRES 527 EH: Recognizing the month of November as

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 527
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Recognizing the month of November as
		  National Homeless Youth Awareness Month.
	
	
		Whereas an estimated 1,300,000 to 2,800,000 youths in the
			 United States are homeless for at least one night each year, with many staying
			 on the streets or in emergency shelters;
		Whereas homeless youth are typically too poor to secure
			 basic needs, are often unable to access adequate medical or mental health care,
			 and are often unaware of supportive services that are available;
		Whereas an average of 13 homeless youth die each day due
			 to physical assault, illness, or suicide;
		Whereas some homeless youth are expelled from their homes
			 or run away after physical, sexual, or emotional abuse by their parents or
			 guardians, or are separated from their parents through death or divorce;
		Whereas other youth become homeless due to a lack of
			 financial and housing resources as they exit juvenile corrections or foster
			 care, including 25 percent of foster youth who experience homelessness within
			 two to four years after exiting foster care;
		Whereas awareness of the tragedy of youth homelessness and
			 its causes should be heightened to better coordinate current programs with the
			 many families, businesses, law enforcement agencies, schools, and community and
			 faith-based organizations working to help youth remain off the streets;
			 and
		Whereas November would be an appropriate month to
			 recognize as National Homeless Youth Awareness Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports helping
			 vulnerable youth through current programs authorized under title IV of the
			 Social Security Act;
			(2)encourages the
			 promotion through such programs of assistance for especially foster youth in
			 staying off the streets, staying in school, and obtaining their high school
			 diplomas and further education and training;
			(3)applauds the
			 initiative of public and private organizations and individuals dedicated to
			 helping these programs prevent homelessness among youth, and provide aid when
			 prevention fails; and
			(4)should recognize
			 National Homeless Youth Awareness Month to support and further
			 encourage such efforts.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
